



Exhibit 10.34



DR PEPPER SNAPPLE GROUP, INC.
OMNIBUS STOCK INCENTIVE PLAN OF 2009
(As Amended May 15, 2014)


1.Plan. This Dr Pepper Snapple Group, Inc. Omnibus Stock Incentive Plan of 2009
(this “Plan”) was adopted by Dr Pepper Snapple Group, Inc., a Delaware
corporation (the “Company”), to reward certain employees, consultants and
nonemployee directors of the Company or its Subsidiaries by enabling them to
acquire shares of common stock of the Company.
2.    Objectives. This Plan is designed to attract and retain employees and
consultants of the Company and its Subsidiaries, to attract and retain qualified
nonemployee directors of the Company, to encourage the sense of proprietorship
of such employees, consultants and nonemployee directors and to stimulate the
active interest of such persons in the development and financial success of the
Company and its Subsidiaries. These objectives are to be accomplished by making
Awards under this Plan and thereby providing Participants with a proprietary
interest in the growth and performance of the Company and its Subsidiaries. All
Performance Awards payable under this Plan to Executive Officers are intended to
be deductible by the Company under Section 162(m) (as such terms are defined
below).
3.    Definitions. As used herein, the terms set forth below shall have the
following respective meanings:
“Authorized Officer” means the Chairman of the Board or the Chief Executive
Officer of the Company (or any other senior officer of the Company to whom
either of them shall delegate the authority to execute any Award Agreement).
“Award” means the grant of any Option, Stock Appreciation Right, Stock Award or
Performance Award, whether granted singly, in combination or in tandem, to a
Participant pursuant to such applicable terms, conditions and limitations as the
Committee may establish in accordance with the objectives of this Plan.
“Award Agreement” means any written agreement (including in electronic form)
between the Company and a Participant setting forth the terms, conditions and
limitations applicable to an Award.
“Board” means the board of directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means the Compensation Committee of the Board, any successor
committee thereto or such other committee of the Board as may be designated by
the Board to administer this Plan in whole or in part including any subcommittee
of the Board as designated by the Board.
“Common Stock” means the Common Stock, par value $0.01 per share, of the
Company.
“Consultant” means any consultant or independent contractor of the Company or
any Subsidiary, but not including any Employee or Nonemployee Director.
“Disability” means permanent and total disability as determined under the
Company’s long-term disability plan applicable to the Participant, or if there
is no such plan applicable to the Participant, “Disability” means a
determination of total disability by the Social Security Administration;
provided that, in either case, the Participant’s condition also qualifies as a
“disability” for purposes of Section 409A with respect to an Award subject to
Section 409A.
“Disaffiliation” means the sale, spin-off, public offering or other transaction
that affects the divestiture of the Company’s ownership of a Subsidiary or
division of the Company.



A-1



--------------------------------------------------------------------------------





Exhibit 10.34



“Dividend Equivalents” means, with respect to shares of Restricted Stock or
Restricted Stock Units, with respect to which shares are to be issued at the end
of the Restriction Period, an amount equal to all dividends and other
distributions (or the economic equivalent thereof) that are payable to
shareholders of record during the Restriction Period on a like number of shares
of Common Stock.
“Employee” means an employee of the Company or any of its Subsidiaries and an
individual who has agreed to become an employee of the Company or any of its
Subsidiaries and actually becomes such an employee within the following six
months.
“Executive Officer” means a “covered employee” within the meaning of Section
162(m)(3) or any other executive officer designated by the Committee for
purposes of exempting compensation payable under this Plan from the deduction
limitations of Section 162(m).
“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i) if shares of Common Stock are listed on a national securities exchange, the
closing sales price per share of Common Stock on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Common Stock are listed on that date, or, if there shall have been no such
sales reported on that date, on the last preceding date on which such a sale was
so reported, (ii) if the Common Stock is not so listed but is traded on an
over-the-counter market, the mean between the closing bid and asked price on
that date, or, if there are no such prices available for such date, on the last
preceding date on which such prices shall be available, as reported by the
National Quotation Bureau Incorporated, or (iii) if shares of Common Stock are
not publicly traded, the most recent value determined by an independent
appraiser appointed by the Company for such purpose.
“Incentive Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.
“Nonemployee Director” means an individual serving as a member of the Board who
is not an employee of the Company or any of its Subsidiaries.
“Nonqualified Option” means an Option that is not intended to comply with the
requirements set forth in Section 422 of the Code.
“Option” means a right to purchase a specified number of shares of Common Stock
at a specified price.
“Participant” means an Employee, Consultant or Nonemployee Director to whom an
Award has been made under this Plan.
“Performance Award” means an award made pursuant to this Plan to a Participant,
which Award is subject to the attainment of one or more Performance Goals.
“Performance Goal” means a standard established by the Committee, to determine
in whole or in part whether a Performance Award shall be earned.
“Restricted Stock” means any Common Stock that is restricted or subject to
forfeiture provisions.
“Restricted Stock Unit” means a unit evidencing the right to receive one share
of Common Stock or equivalent value (as determined by the Committee) that is
restricted or subject to forfeiture provisions.
“Restriction Period” means a period of time beginning as of the date upon which
an Award of Restricted Stock or Restricted Stock Units is made pursuant to this
Plan and ending as of the date upon which the Common Stock subject to such Award
is issued (if not previously issued) no longer restricted or subject to
forfeiture provisions.
“Section 162(m)” means Section 162(m) of the Code and any Treasury Regulations
and guidance promulgated thereunder.



A-2



--------------------------------------------------------------------------------





Exhibit 10.34



“Section 409A” means Section 409A of the Code and any Treasury Regulations and
guidance promulgated thereunder.
“Separation from Service,” with respect to Awards that are subject to
Section 409A, means a Participant’s Termination of Employment with the Company
and any of its Subsidiaries, other than by reason of death or Disability, that
qualifies as a ‘separation from service’ for purposes of Section 409A.
“Stock Appreciation Right” or “SAR” means a right to receive a payment, in cash
or Common Stock, equal to the excess of the Fair Market Value or other specified
valuation of a specified number of shares of Common Stock on the date the right
is exercised over a specified strike price, in each case, as determined by the
Committee.
“Stock Award” means an award in the form of shares of Common Stock or units
denominated in shares of Common Stock.
“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing 50% or more of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the shareholders of such corporation and (ii) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns 50% or more of
the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).
“Termination of Employment” means the termination of a Participant’s employment
with, or performance of services for, the Company and any of its Subsidiaries.
Unless otherwise determined by the Committee, if a Participant’s employment with
the Company and its Subsidiaries terminates but such Participant continues to
provide services to the Company and its Subsidiaries in a non-employee capacity,
such change in status shall not be deemed a Termination of Employment. A
Participant shall be deemed to incur a Termination of Employment in the event of
the Disaffiliation of such Participant’s Subsidiary or division unless the
Committee specifies otherwise. Temporary absences from employment because of
illness, vacation or leave of absence and transfers among the Company and its
Subsidiaries do not constitute a Termination of Employment. If an Award is
subject to Section 409A, however, Termination of Employment for purposes of that
Award shall mean the Participant’s Separation from Service.
4.    Eligibility.
(a)    Employees. All Employees are eligible for Awards under this Plan in the
sole discretion of the Committee.
(b)    Consultants. Consultants are eligible for Awards under this Plan in the
sole discretion of the Committee.
(c)    Nonemployee Directors. Nonemployee Directors are eligible for Awards
under this Plan, in their capacities as directors.
5.    Common Stock Available for Awards. Subject to the provisions of paragraph
15 hereof, there shall be available for Awards under this Plan granted wholly or
partly in Common Stock (including rights or options that may be exercised for or
settled in Common Stock) an aggregate of 20,000,000 shares of Common Stock. No
more than 12,000,000 shares of Common Stock may be the subject of Awards that
are not Options or Stock Appreciation Rights. In the sole discretion of the
Committee, 1,000,000 shares of Common Stock may be granted as Incentive Options.
(a)    In connection with the granting of an Option or other Award, the number
of shares of Common Stock available for issuance under this Plan shall be
reduced by the number of shares of Common Stock in respect of which the Option
or Award is granted or denominated. For example, upon the grant of stock-settled
SARs, the number of shares of Common Stock available for issuance under this
Plan shall be reduced by the full number of SARs granted, and the number of
shares of Common Stock available for issuance under this Plan shall not
thereafter be increased upon the exercise of the SARs and settlement in shares
of Common Stock, even if the actual number of shares of Common Stock delivered
in settlement of the SARs is less than the full number of SARs exercised.
However, Awards



A-3



--------------------------------------------------------------------------------





Exhibit 10.34



that by their terms do not permit settlement in shares of Common Stock shall not
reduce the number of shares of Common Stock available for issuance under this
Plan.
(b)    Any shares of Common Stock that are tendered by a Participant or withheld
as full or partial payment of withholding or other taxes or as payment for the
exercise or conversion price of an Award under this Plan shall not be added back
to the number of shares of Common Stock available for issuance under this Plan.
(c)    Whenever any outstanding Option or other Award (or portion thereof)
expires, is cancelled, is settled in cash rather than in shares of Common Stock
(pursuant to the terms of an Award that permits but does not require cash
settlement) or is otherwise terminated for any reason without having been
exercised or payment having been made in the form of shares of Common Stock, the
number of shares of Common Stock available for issuance under this Plan shall be
increased by the number of shares of Common Stock allocable to the expired,
cancelled, settled or otherwise terminated Option or other Award (or portion
thereof). To the extent that any Award is forfeited, or any Option or SAR
terminates, expires or lapses without being exercised, the shares of Common
Stock subject to such Awards will not be counted as shares delivered under this
Plan.
(d)    Any shares of Common Stock underlying Awards granted through the
assumption of, or in substitution for, outstanding awards previously granted to
individuals who become employees of the Company as a result of a merger,
consolidation, acquisition or other corporate transaction involving the Company
shall not, unless required by law or regulation, count against the reserve of
available shares of Common Stock under this Plan.
(e)    Awards valued by reference to Common Stock that may be settled in
equivalent cash value will count as shares of Common Stock delivered to the same
extent as if the Award were settled in shares of Common Stock.
The Committee and the appropriate officers of the Company shall be authorized
to, from time to time, take all such actions as any of them may determine are
necessary or appropriate to file any documents with governmental authorities,
stock exchanges and transaction reporting systems as may be required to ensure
that shares of Common Stock are available for issuance pursuant to Awards.
6.    Administration.
(a)    Authority of the Committee. This Plan shall be administered by the
Committee, which shall have the powers vested in it by the terms of this Plan,
such powers to include the authority (within the limitations described in this
Plan):
•
to select the Employees, Consultants and Nonemployee Directors to be granted
Awards under this Plan;

•
to determine the terms of Awards to be made to each Participant;

•
to determine the time when Awards are to be granted and any conditions that must
be satisfied before an Award is granted;

•
to establish objectives and conditions for earning Awards;

•
to determine the terms and conditions of Award Agreements (which shall not be
inconsistent with this Plan) and who must sign each Award Agreement;

•
to determine whether the conditions for earning an Award have been met and
whether a Performance Award will be paid at the end of an applicable performance
period;

•
except as otherwise provided in paragraph 13, to modify the terms of Awards made
under this Plan;

•
to determine if, when and under what conditions payment of all or any part of an
Award may be deferred;

•
to determine whether the amount or payment of an Award should be reduced or
eliminated;




A-4



--------------------------------------------------------------------------------





Exhibit 10.34



•
to determine the guidelines and/or procedures for the payment or exercise of
Awards; and

•
to determine whether a Performance Award should qualify, regardless of its
amount, as deductible in its entirety for federal income tax purposes, including
whether a Performance Award granted to an Executive Officer should qualify as
performance-based compensation.

The Committee may correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Award in the manner and to the extent the
Committee deems necessary or desirable to further Plan purposes. Any decision of
the Committee in the interpretation and administration of this Plan shall lie
within its sole discretion and shall be final, conclusive and binding on all
parties concerned.
(b)    Limitation of Liability. No member of the Committee or officer of the
Company to whom the Committee has delegated authority in accordance with the
provisions of paragraph 7 of this Plan shall be liable for anything done or
omitted to be done by him or her, by any member of the Committee or by any
officer of the Company in connection with the performance of any duties under
this Plan, except for his or her own willful misconduct or as expressly provided
by statute.
(c)    Prohibition on Repricing of Awards. The terms of outstanding Awards may
not be amended to reduce the exercise price of outstanding Options or SARs nor
may outstanding Options or SARS be cancelled, exchanged, substituted, bought out
or surrendered in exchange for cash, other awards or Options or SARs with an
exercise price that is less than the exercise price of the original Options or
SARs, unless (i) approved by the stockholders or (ii) in connection with a
corporate transaction involving the company (including, without limitation, any
stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares).
7.    Delegation of Authority. Except with respect to matters under Section
162(m) that are required to be determined or established by the Committee to
qualify Awards to Executive Officers as qualified “performance-based
compensation,” the Committee may delegate to the Chief Executive Officer and to
other senior officers of the Company or to such other committee of the Board its
duties under this Plan pursuant to such conditions or limitations as the
Committee may establish.
8.    Awards. (a) The Committee shall determine the type or types of Awards to
be made under this Plan and shall designate from time to time the Participants
who are to be the recipients of such Awards. Each Award shall be embodied in an
Award Agreement, which shall contain such terms, conditions and limitations as
shall be determined by the Committee in its sole discretion. Awards may consist
of those listed in this paragraph 8(a) and may be granted singly, in combination
or in tandem. Awards may also be made in combination or in tandem with, in
replacement of, or as alternatives to, grants or rights under this Plan or any
other plan of the Company or any of its Subsidiaries, including the plan of any
acquired entity; provided that, except as contemplated in paragraph 15 hereof,
no Option may be issued in exchange for the cancellation of an Option with a
higher exercise price nor may the exercise price of any Option be reduced.
Further, any Award shall also be subject to the restrictions set forth in
paragraph 6(c) hereof. All or part of an Award may be subject to conditions
established by the Committee, which may include, but are not limited to,
continuous service with the Company and its Subsidiaries, achievement of
specific business objectives, increases in specified indices, attainment of
specified growth rates and other comparable measurements of performance. Upon
the termination of employment by a Participant, any unexercised, deferred,
unvested or unpaid Awards shall be treated as set forth in the applicable Award
Agreement.
(i)    Option. An Award may be in the form of an Option. An Option awarded
pursuant to this Plan may consist of an Incentive Option or a Nonqualified
Option. Incentive Options may not be awarded to Nonemployee Directors. The price
at which shares of Common Stock may be purchased upon the exercise of an Option
shall be not less than the Fair Market Value of the Common Stock on the date of
grant. The term of an Option shall not exceed ten years from the date of grant.
Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Options awarded pursuant to this Plan, including the term of
any Options and the date or dates upon which they become exercisable, shall be
determined by the Committee.



A-5



--------------------------------------------------------------------------------





Exhibit 10.34



(ii)    Stock Appreciation Right. An Award may be in the form of a Stock
Appreciation Right. The strike price for a Stock Appreciation Right shall not be
less than the Fair Market Value of the Common Stock on the date on which the
Stock Appreciation Right is granted. The term of a Stock Appreciation Right
shall not exceed ten years from the date of grant. Subject to the foregoing
limitations, the terms, conditions and limitations applicable to any Stock
Appreciation Rights awarded pursuant to this Plan, including the term of any
Stock Appreciation Rights and the date or dates upon which they become
exercisable, shall be determined by the Committee.
(iii)    Stock Award. An Award may be in the form of a Stock Award. The terms,
conditions and limitations applicable to any Stock Awards granted pursuant to
this Plan shall be determined by the Committee, subject to the limitations
specified below. Any Stock Award which is not a Performance Award shall have a
minimum Restriction Period of three years from the date of grant, provided that
(i) the Committee may provide for earlier vesting following a change of control
or other specified events involving the Company or upon an Employee’s
termination of employment by reason of death, disability or retirement, (ii)
such three-year minimum Restricted Period shall not apply to a Stock Award that
is granted in lieu of salary or bonus paid to an employee or cash compensation
paid to, and for service as, a Nonemployee Director, and (iii) vesting of a
Stock Award may occur incrementally over the three-year minimum Restricted
Period; provided, that up to 1,200,000 shares of Common Stock shall be available
for issuance as Stock Awards having a time-based Restriction Period of less than
three years but not less than one year.
(iv)    Performance Award. Without limiting the type or number of Awards that
may be made under the other provisions of this Plan, an Award may be in the form
of a Performance Award. The terms, conditions and limitations applicable to any
Performance Awards granted to Participants pursuant to this Plan shall be
determined by the Committee, subject to the limitations specified below. Any
Stock Award which is a Performance Award shall have a minimum Restriction Period
of one year from the date of grant, provided that the Committee may provide for
earlier vesting following a change of control or other specified events
involving the Company, or upon a termination of employment by reason of death,
disability or retirement, or termination of service subject to the limitations
specified below. The Committee shall set Performance Goals in its sole
discretion which, depending on the extent to which they are met, will determine
the value and/or amount of Performance Awards that will be paid out to the
Participant and/or the portion of an Award that may be exercised.
(A)    Nonqualified Performance Awards. Performance Awards granted to Employees
or Nonemployee Directors that are not intended to qualify as qualified
performance-based compensation under Section 162(m) shall be based on
achievement of such Performance Goals and be subject to such terms, conditions
and restrictions as the Committee or its delegate shall determine.
(B)    Qualified Performance Awards. Performance Awards granted to Executive
Officers under this Plan that are intended to qualify as qualified
performance-based compensation under the Section 162(m) regulations shall be
paid, vested or otherwise deliverable solely on account of the attainment of one
or more pre-established, objective Performance Goals established and
administered by the Committee in accordance with Section 162(m) prior to the
earlier to occur of (x) 90 days after the commencement of the period of service
to which the Performance Goal relates and (y) the lapse of 25% of the period of
service (as scheduled in good faith at the time the goal is established), and in
any event while the outcome is substantially uncertain. A Performance Goal is
objective if a third party having knowledge of the relevant facts could
determine whether the goal is met. Such a Performance Goal may be based on one
or more business criteria that apply to an Executive Officer, one or more
business units, divisions or sectors of the Company, or the Company as a whole,
and if so desired by the Committee, by comparison with a peer group of
companies, a market index (e.g. S&P 500), or another stock index or tracking
product (e.g. Dynamic Food and Beverage Intellidex). A Performance Goal may
include one or more of the following and need not be the same for each Executive
Officer:
●
revenue and income measures (which include revenue, gross margin, income from
operations, net income, net sales and earnings per share);

●
expense measures (which include costs of goods sold, selling, general and
administrative expenses and overhead costs);

●
operating measures (which include volume, margin, breakage and shrinkage,
productivity and market share);




A-6



--------------------------------------------------------------------------------





Exhibit 10.34



●
cash flow measures (which include net cash flow from operating activities and
working capital);

●
liquidity measures (which include earnings before or after the effect of certain
items such as interest, taxes, depreciation and amortization, and free cash
flow);

●
leverage measures (which include debt-to-equity ratio and net debt);

●
market measures (which include market share, stock price, total shareholder
return and market capitalization measures);

●
return measures (which include return on equity, return on assets, return on
invested capital and internally developed total return measures incorporating
profit growth and cash flow yield measures, with cash flow yield incorporating
cash flow and capital expenditures);

●
corporate value measures (which include compliance, safety, environmental and
personnel matters); and

●
other measures such as those relating to acquisitions, dispositions or customer
satisfaction.

Unless otherwise stated, such a Performance Goal may be set using the following
baselines: past performance, forward looking budgets or expectations,
performance relative to a peer group selected by the Committee. In interpreting
Plan provisions applicable to Performance Goals and qualified Performance
Awards, it is the intent of this Plan to conform with Section 162(m), including,
without limitation, Treasury Regulation §1.162-27(e)(2)(i), as to grants to
Executive Officers and the Committee in establishing such goals and interpreting
the Plan shall be guided by such provisions. Prior to the payment of any
compensation based on the achievement of Performance Goals applicable to
qualified Performance Awards, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any qualified Performance Awards made pursuant to this
Plan shall be determined by the Committee to the extent permitted by Section
162(m).
(b)     The Committee shall adjust the Performance Goals (either up or down) and
the level of the Performance Award that a Participant may earn under this Plan,
to the extent permitted pursuant to Section 162(m), if it determines that the
occurrence of external changes or other unanticipated business conditions have
materially affected the fairness of the goals and have unduly influenced the
Company’s ability to meet them, including without limitation, events such as
material acquisitions, changes in the capital structure of the Company, and
extraordinary accounting changes. In addition, Performance Goals and Performance
Awards shall be calculated without regard to any changes in accounting standards
that may be required by the Financial Accounting Standards Board after such
Performance Goals are established. Further, in the event a period of service to
which a Performance Goal relates is less than twelve months, the Committee shall
have the right, in its sole discretion, to adjust the Performance Goals and the
level of Performance Award opportunity.
(c)    Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to Awards:
(i)    no Participant may be granted, during any one-year period, Awards
consisting of Options or Stock Appreciation Rights that are exercisable for more
than 3,000,000 shares of Common Stock; and
(ii)    no Participant may be granted, during any one-year period, Stock Awards
covering or relating to more than 1,000,000 shares of Common Stock (the
limitation set forth in this clause (ii), together with the limitation set forth
in clause (i) above, being hereinafter collectively referred to as the
“Stock-based Awards Limitations”).



A-7



--------------------------------------------------------------------------------





Exhibit 10.34



9.    Awards to Nonemployee Directors. The Committee may grant a Nonemployee
Director of the Company one or more Awards and establish the terms thereof in
accordance with paragraph 8 consistent with the provisions therein for the
granting of Awards to Employees and subject to the applicable terms, conditions
and limitations set forth in this Plan and the applicable Award Agreement.
10.    Award Payment; Dividends; Substitution; Fractional Shares.
(a)    General. Payment of Awards may be made in the form of cash or Common
Stock, or a combination thereof, and may include such restrictions as the
Committee shall determine, including, in the case of Common Stock, restrictions
on transfer and forfeiture provisions. If payment of an Award is made in the
form of Restricted Stock, the applicable Award Agreement relating to such shares
shall specify whether they are to be issued at the beginning or end of the
Restriction Period. In the event that shares of Restricted Stock are to be
issued at the beginning of the Restriction Period, the certificates evidencing
such shares (to the extent that such shares are so evidenced) shall contain
appropriate legends and restrictions that describe the terms and conditions of
the restrictions applicable thereto. In the event that shares of Restricted
Stock are to be issued at the end of the Restricted Period, the right to receive
such shares shall be evidenced by book entry registration or in such other
manner as the Committee may determine.
(b)    Dividends and Interest. Rights to dividends or Dividend Equivalents may
be extended to and made part of any Award consisting of shares of Common Stock
or units denominated in shares of Common Stock, subject to such terms,
conditions and restrictions as the Committee may establish. No dividends shall
be paid on Options or SARs. No dividends shall be paid on Stock Awards or
Performance Awards until such Awards are earned. The Committee may also
establish rules and procedures for the crediting of interest on deferred cash
payments and Dividend Equivalents for Awards consisting of shares of Common
Stock or units denominated in shares of Common Stock.
(c)    Fractional Shares. No fractional shares shall be issued or delivered
pursuant to any Award under this Plan. The Committee shall determine whether
cash, Awards or other property shall be issued or paid in lieu of fractional
shares, or whether fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.
11.    Stock Option Exercise. The price at which shares of Common Stock may be
purchased under an Option shall be paid in full at the time of exercise in cash
or, if elected by the Participant, the Participant may purchase such shares by
means of tendering Common Stock or surrendering another Award, including
Restricted Stock, valued at Fair Market Value on the date of exercise, or any
combination thereof. The Committee, in its sole discretion, shall determine
acceptable methods for Participants to tender Common Stock or other Awards. In
accordance with the rules and procedures established by the Committee for this
purpose and subject to applicable law, Options may also be exercised through
“cashless exercise” procedures approved by the Committee involving a broker or
dealer approved by the Committee. Unless otherwise provided in the applicable
Award Agreement, in the event shares of Restricted Stock are tendered as
consideration for the exercise of an Option, a number of the shares issued upon
the exercise of the Option, equal to the number of shares of Restricted Stock
used as consideration thereof, shall be subject to the same restrictions as the
Restricted Stock so submitted as well as any additional restrictions that may be
imposed by the Committee.
12.    Taxes. The Company shall have the right to deduct applicable taxes from
any Award payment and withhold, at the time of delivery or vesting of cash or
shares of Common Stock under this Plan, an appropriate amount of cash or number
of shares of Common Stock or a combination thereof for payment of taxes required
by law or to take such other action as may be necessary in the opinion of the
Company to satisfy all obligations for withholding of such taxes. The Committee
may also permit withholding to be satisfied by the transfer to the Company of
shares of Common Stock theretofore owned by the holder of the Award with respect
to which withholding is required. If shares of Common Stock are used to satisfy
tax withholding, such shares shall be valued based on the Fair Market Value when
the tax withholding is required to be made.
13.    Amendment, Modification, Suspension or Termination. The Board or the
Committee may amend, modify, suspend or terminate this Plan for the purpose of
meeting or addressing any changes in legal requirements or for any other purpose
permitted by law, except that (i) no amendment or alteration that would
materially adversely affect the rights of any Participant under any Award
previously granted to such Participant shall be made without the



A-8



--------------------------------------------------------------------------------





Exhibit 10.34



consent of such Participant and (ii) no amendment or alteration shall be
effective prior to its approval by the shareholders of the Company to the extent
shareholder approval is otherwise required by applicable legal requirements.
14.    Assignability. Unless otherwise determined by the Committee in the Award
Agreement, no Award or any other benefit under this Plan shall be assignable or
otherwise transferable. Any attempted assignment of an Award or any other
benefit under this Plan in violation of this paragraph 14 shall be null and
void.
15.    Adjustments.
(a)    The existence of outstanding Awards shall not affect in any manner the
right or power of the Company or its shareholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Company or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock (whether or not such issue is prior to, on a parity with or junior to the
Common Stock) or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding of any kind, whether or not of a character similar to that of
the acts or proceedings enumerated above.
(b)    In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan, (ii) the number of shares of Common Stock covered by outstanding
Awards in the form of Common Stock or units denominated in Common Stock, (iii)
the exercise or other price in respect of such Awards, (iv) the Stock-based
Award Limitations described in paragraph 8(c) hereof, (v) the number of shares
of Common Stock covered by Awards to Nonemployee Directors granted pursuant to
paragraph 9 hereof, and (vi) the appropriate Fair Market Value and other price
determinations for such Awards shall each be proportionately adjusted by the
Board to reflect such transaction. In the event of any other recapitalization or
capital reorganization of the Company, any consolidation or merger of the
Company with another corporation or entity, the adoption by the Company of any
plan of exchange affecting the Common Stock or any distribution to holders of
Common Stock of securities or property (other than normal cash dividends or
dividends payable in Common Stock), the Board shall make appropriate adjustments
to (i) the number of shares of Common Stock covered by Awards in the form of
Common Stock or units denominated in Common Stock, (ii) the exercise or other
price in respect of such Awards, and (iii) the appropriate Fair Market Value and
other price determinations for such Awards, (iv) the number of shares of Common
Stock covered by Awards to Nonemployee Directors automatically granted pursuant
to paragraph 9 hereof and (v) the Stock-based Award Limitations described in
paragraph 8(b) hereof, to give effect to such transaction shall each be
proportionately adjusted by the Board to reflect such transaction; provided that
such adjustments shall only be such as are necessary to maintain the
proportionate interest of the holders of the Awards and preserve, without
exceeding, the value of such Awards.
(c)    In the event of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization or liquidation, the Board may make
such adjustments to Awards or other provisions for the disposition of Awards as
it deems equitable, and shall be authorized, in its sole discretion, (i) to
provide for the substitution of a new Award or other arrangement (which, if
applicable, may be exercisable for such property or stock as the Board
determines) for an Award or the assumption of the Award, regardless of whether
in a transaction to which Section 424(a) of the Code applies, (ii) to provide,
in connection with a transaction, for the acceleration of the vesting and
exercisability of, or lapse of restrictions with respect to, the Award and, if
the transaction is a cash merger, provide for the termination of any portion of
the Award that remains unexercised at the time of such transaction or (iii) to
cancel any such Awards and to deliver to the Participants cash in an amount that
the Board shall determine in its sole discretion is equal to the fair market
value of such Awards on the date of such event, which in the case of Options or
Stock Appreciation Rights shall be the excess of the Fair Market Value of Common
Stock on such date over the exercise price of such Award (for the avoidance of
doubt, if the exercise price is less than Fair Market Value the Option or Stock
Appreciation Right may be canceled for no consideration).
16.    Restrictions. No Common Stock or other form of payment shall be issued
with respect to any Award unless the Company shall be satisfied based on the
advice of its counsel that such issuance will be in compliance with applicable
federal and state securities laws. Certificates evidencing shares of Common
Stock delivered under this Plan (to the extent that such shares are so
evidenced) may be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange



A-9



--------------------------------------------------------------------------------





Exhibit 10.34



Commission, any securities exchange or transaction reporting system upon which
the Common Stock is then listed or to which it is admitted for quotation and any
applicable federal or state securities law. The Committee may cause a legend or
legends to be placed upon such certificates (if any) to make appropriate
reference to such restrictions.
17.    Unfunded Plan. Insofar as it provides for Awards of cash, Common Stock or
rights thereto, this Plan shall be unfunded. Although bookkeeping accounts may
be established with respect to Participants who are entitled to cash, Common
Stock or rights thereto under this Plan, any such accounts shall be used merely
as a bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company, the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to an
Award of cash, Common Stock or rights thereto under this Plan shall be based
solely upon any contractual obligations that may be created by this Plan and any
Award Agreement, and no such liability or obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. Neither the Company nor the Board nor the Committee shall be required
to give any security or bond for the performance of any obligation that may be
created by this Plan.
18.    Section 409A of the Code. All Awards under this Plan are intended either
to be exempt from, or to comply with the requirements of Section 409A, and this
Plan and all Awards shall be interpreted and operated in a manner consistent
with that intention. Notwithstanding anything in this Plan to the contrary, if
any Plan provision or Award under this Plan would result in the imposition of an
applicable tax under Section 409A, that Plan provision or Award shall be
reformed to avoid imposition of the applicable tax and no such action shall be
deemed to adversely affect the Participant’s rights to an Award.
19.    Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Delaware.
20.    No Right to Employment or Directorship. Nothing in this Plan or an Award
Agreement shall interfere with or limit in any way the right of the Company or a
Subsidiary to terminate any Participant’s employment or other service
relationship at any time, nor confer upon any Participant any right to continue
in the capacity in which he or she is employed or otherwise serves the Company
or any Subsidiary. Further, nothing in this Plan or an Award Agreement
constitutes any assurance or obligation of the Board to nominate any Nonemployee
Director for re-election by the .Company’s shareholders.
21.    Successors. All obligations of the Company under this Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
22.    Tax Consequences. Nothing in this Plan or an Award Agreement shall
constitute a representation by the Company to a Participant regarding the tax
consequences of any Award received by a Participant under this Plan. Although
the Company may endeavor to (i) qualify a Performance Award for favorable U.S.
or foreign tax treatment or (ii) avoid adverse tax treatment (e.g. under Section
409A), the Company makes no representation to that effect and expressly disavows
any covenant to maintain favorable or unavoidable tax treatment. The Company
shall be unconstrained in its corporate activities without regard to the
potential negative tax impact on holders of Performance Awards under this Plan.
23.    Effectiveness. This Plan is effective May 19, 2009, the date on which it
was approved by the shareholders of the Company. This Plan shall continue in
effect for a term of ten years after the date on which the shareholders of the
Company approve this Plan, unless sooner terminated by action of the Board.





A-10



--------------------------------------------------------------------------------





Exhibit 10.34



IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer on the date first written above.


DR PEPPER SNAPPLE GROUP, INC.
 
 
 
 
 
 
By: /s/ James L. Baldwin Jr.
       James L. Baldwin, Jr.
       Title: Executive Vice President,
                 General Counsel and Corporate
                 Secretary
 
 
 
 
 
 








A-11

